Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 1 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 2 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 3 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 4 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 5 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 6 of 7
Case 19-61398-lrc   Doc 2   Filed 07/23/19 Entered 07/23/19 15:10:22   Desc Main
                             Document     Page 7 of 7
